         Case 2:20-cv-00043-KGB Document 26 Filed 06/17/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION

RONNIE R. COLLINS                                                               PETITIONER
ADC #168893

                            CASE NO. 2:20-CV-43-KGB-BD

DEXTER PAYNE, Director,
Arkansas Division of Correction                                             RESPONDENT

                                          ORDER

       A Pulaski County jury found petitioner Ronnie R. Collins guilty of both capital

murder and using a firearm during the commission of the offense. Collins v. State, 2019

Ark. 110 at 1-2. The trial court sentenced Mr. Collins to life in prison. Id.

       Mr. Collins appealed his conviction and sentence claiming that the trial court erred

by denying his request to impeach eyewitness Lakeesha Jackson with extrinsic evidence

showing that she had been diagnosed with Schizophrenia. Id. at 4-5. The Arkansas

Supreme Court affirmed. Id. at 8 (Hart, J., dissenting).

       Mr. Collins petitioned for post-conviction relief under Arkansas Rule of Criminal

Procedure 37 claiming, among other things, ineffective assistance of counsel. (Doc. No.

21-6 at pp. 3-4) See Arkansas Judiciary Website, Docket Search,

http://caseinfo.arcourts.gov; State v. Collins, 60CR-15-1818 (Petition/Motion Rule 37

filed Jan. 29, 2020). The trial court has not ruled on the petition. See Arkansas Judiciary

Website, Docket Search, http://caseinfo.arcourts.gov; State v. Collins, 60CR-15-1818

(last visited June 16, 2020).
         Case 2:20-cv-00043-KGB Document 26 Filed 06/17/20 Page 2 of 4



       With his Rule 37 petition still pending, Mr. Collins filed a pro se petition for writ

of habeas corpus with this Court. (Doc. No. 1) In his original petition labeled “Petition

for Writ of Mandamus,” Mr. Collins sought discovery materials from several entities.

The Court ordered Mr. Collins to file an amended petition stating how his custody

violates either the United States Constitution or laws of the United States. (Doc. No. 3)

       Mr. Collins filed an amended petition (Doc. No. 8) alleging ineffective assistance

of counsel, prosecutorial misconduct, and insufficient evidence to support his conviction.

Mr. Collins has also filed two addendums to his amended petition. (Doc. Nos. 11, 16) In

the first addendum Mr. Collins attaches exhibits. In his second addendum, he raises

several other claims, including a claim that he was denied his “14th Amendment right to

confrontation,” because his counsel could not fully cross-examine Ms. Jackson. (Doc.

No. 16 at p. 2)

       In his response to the petition, Director Payne urges the Court to dismiss the

petition, arguing that Mr. Collins’s claims are either not cognizable, insufficiently

pleaded, or procedurally defaulted. (Doc. No. 21) Mr. Collins has replied to the response.

(Doc. No. 25)

       Rather than dismiss the petition, the Court finds that Mr. Collins’s petition should

be stayed. The Court can stay “mixed” federal habeas petitions, that is, petitions that

include both exhausted and unexhausted claims, to allow the petitioner time to exhaust

his state remedies. See Rhines v. Weber, 544 U.S. 269, 277–79 (2005) (approving the use

of the “stay and abeyance” procedure for “mixed petitions”).



                                              2
            Case 2:20-cv-00043-KGB Document 26 Filed 06/17/20 Page 3 of 4



       In his discussion of procedural default, Director Payne asserts that all of Mr.

Collins’s claims are unexhausted. But after reviewing the state record, the Court finds at

least one exhausted claim.

       Mr. Collins raised a confrontation-clause claim in his second addendum. (Doc.

No. 21 at pp. 13-14) He raised a similar claim on direct appeal to the Arkansas Supreme

Court when he argued that the trial court had erred by not permitting him to fully

impeach Ms. Jackson with questions about her mental-health records. (Doc. No. 21-3 at

p. 7) Director Payne contends that, on direct appeal, Mr. Collins argued only state-law

grounds for relief and, thus, procedurally defaulted his federal confrontation-clause

claim. (Doc. No. 21 at pp. 13-14) His position is not supported by the state record.

       Mr. Collins cited federal law in his State appellate brief, including U.S. v. Jimenez,

256 F.3d 330, 343-44 (5th Cir. 2001)), where the Fifth Circuit discussed whether Mr.

Jimenez’s Sixth Amendment right to adequately confront a witness was violated when he

was prevented from cross-examining him with his mental-health records. (Doc. No. 21-3

at p. 21)

       In its brief, the State acknowledged the federal confrontation-clause claim. (Doc.

No. 21-4 at p. 15 (citing Holland v. State, 2015 Ark. 341 at 17 (quoting Pennsylvania v.

Ritchie, 480 U.S. 39, 53 (1987)) And, in her dissenting opinion, Arkansas Supreme Court

Justice Josephine Hart discussed the confrontation clause and concluded that Mr.

Collins’s case should be remanded for a new trial. Collins, 2019 Ark. at 11-13 (citing

Winfrey v. State, 293 Ark. 342 (1987) (citing Delaware v. Fensterer, 474 U.S. 15, 18, 106

S. Ct. 292, 294 (1985) (“This Court's Confrontation Clause cases fall into two broad

                                             3
         Case 2:20-cv-00043-KGB Document 26 Filed 06/17/20 Page 4 of 4



categories: cases involving the admission of out-of-court statements and cases involving

restrictions imposed by law or by the trial court on the scope of cross-examination.”))).

Mr. Collins exhausted the confrontation-clause claim he raises in his petition.

       A stay is also appropriate here because Mr. Collins has good cause for his failure

to exhaust. He was confused about state court filings; his unexhausted claims are

potentially meritorious; and he is not intentionally attempting to slow down the litigation

process. See Pace v. DiGuglielmo, 544 U.S. 408, 416-17 (2005) (outlining the limited

circumstances when a district court may grant a stay of a mixed petition).

       Accordingly, Mr. Collins’s petition is STAYED. The Clerk of Court is directed to

administratively terminate this case.

       Should the state trial court dismiss Mr. Collins’s pending Rule 37 petition, Mr.

Collins will have the opportunity to appeal. See ARK. R. APP. P. –CRIM. 2(a)(4) (notice

of appeal must be filed within 30-days of entry of order denying Rule 37 relief). Mr.

Collins will have 30 days from the conclusion of his state proceedings to file a motion to

reopen this case. After the case is reopened, both parties will have the opportunity to

amend their pleadings.

       IT IS SO ORDERED, this 17th day of June, 2020.


                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                             4
